FAUX, District Judge
(dissenting) :
I dissent. The Jones v. Knutson case, referred to and relied upon in the main opinion, presumably proposed to move entirely out of our law any LAST CLEAR chance doctrine.
Consider one of the possible postures relative to fault on part of the defendant, that he knew of plaintiff’s inattention to the peril and of plaintiff’s inability by reason of the inattention to avoid that peril. Defendant’s knowledge of it and continuing on of his course would amount to a wilful act not a negligent one. In that situation contributory negligence should not bar plaintiff’s suit for relief and more probably constitutes grounds for demanding punitive damages.
Consider the other possible posture that defendant, because of all the circumstances, should have known of the peril but didn’t. Now, as to fault, the parties were on an equal basis both were in inextricable peril of causing an accident. In view whereof, why should this court by the main opinion assure plaintiff against loss by allowing judgment against the defendant to stand? Justification of the judgment seems to be based upon incoherent analysis.
The new doctrine of this case requires no responsibility from or penalty upon a negligent plaintiff. It would be better that we have the rule of comparative negligence. The doctrine now will be: “If it seems to be that defendant could have then he should have avoided the accident.”
The case should be remanded for a new trial.